 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ON EPIGMENIO RAMIREZ,                             No. 2:19-CV-0845-MCE-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    DAVID BERNHARDT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action for unlawful

18   employment practices and age discrimination. The matter is currently set for a scheduling

19   conference on December 11, 2019. A review of the docket reflects that defendant has not yet

20   been served. Accordingly, on the court’s own motion, the initial scheduling conference is vacated

21   and will be re-set upon service of process on defendant.

22                  IT IS SO ORDERED.

23

24   Dated: December 5, 2019
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
